DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 8, 10-13, 17-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the scope of the claims is unclear with the recitation of the term “medicine pill bottle style” because applicant has not provided a definition for the term in the disclosure and there is no technical definition for such a term.  For purposes of examination, the claims will be given their broadest reasonable interpretation and the term will be treated as directed to a container body that is capable of holding medicine pills.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8, 10-12, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0181591 to Pierce et al. (Pierce) in view of US 2004/0040959 to Menceles, US Patent No. 6,042,000 to Kawamoto and US 2011/0089173 to Patel.
Regarding claim 1, Pierce discloses a closed container system (Fig 4) comprising a handheld container body (A, Fig 4 below) which can hold medicine pills, the body having a cylindrical, inwardly sloping shape, a closed bottom and an open top, the container body dimensioned to nest within an identical medicine pill bottle style container body through the open top since it has the structure as recited, a cap (B, Fig 4 below) receivable into the container body, the cap having a generally cylindrical, inwardly sloping shape, the container body and cap comprising a biodegradable material (abstract).  Pierce does not teach at least two flattened side portions with at least two holes, one hole disposed in each of the flattened side portions, the cap having two outwardly projecting tabs.  Menceles discloses a container system (Fig 1) comprising a container body (10) with flattened side portions (12) and holes (30) disposed in each flattened side portion to engage tabs (28) on cap (14), tabs (28) align with flattened side portions, wherein the outwardly projecting tabs of the cap are inwardly compressible for receiving and releasing the tabs from the holes (Menceles, €0019).  One of ordinary skill in the art would have found it obvious to incorporate flattened side regions along with tabs and In re Leshin, *>277< F.2d 197, 125 USPQ 416(CCPA 1960).  The modified Pierce teaches does not teach the cap material to be biodegradeable material of bio-plastic.  However, Patel discloses a container system (Fig 1) where bioplastic is used for biodegradeable material.  One of ordinary skill in the art would have found it obvious to manufacture the cap of Pierce out of bioplastic as suggested by Patel in order to be environmentally friendly since it has been held that selection of a known plastic to make a container of a type of plastics prior to the invention was held to be obvious.  In re Leshin, *>277< F.2d 197, 125 USPQ 416(CCPA 1960).



    PNG
    media_image1.png
    438
    623
    media_image1.png
    Greyscale

Regarding claim 3, Pierce further discloses cap having a closed bottom and open top (Fig 4).
Regarding claim 4, the modified Pierce further teaches the tabs (28) on the cap align with flattened side portions (12) of the container body (Fig 2, Menceles)
Regarding claim 5, the modified Pierce teaches the system of claim 1 but does not explicitly teach cap and tabs being integral.  However, it would have been obvious to make the two parts integral and formed from a single block of material to facilitate manufacturing since it has been held that use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Regarding claim 8, Pierce further teaches angle of container body steeper than angle of cap (Fig 4, Pierce).
Regarding claim 10, Pierce further discloses cap (B) having an open top end and would be capable of nesting within an identical cap body since it has a sloping surface.

Regarding claim 12, the modified Pierce further teaches pushing inwardly on the tabs would release the cap from the container body since the tabs (26, Menceles) would be free of the holes (30).
Regarding claim 17-18, the modified Pierce further teaches cap comprising biodegradeable material (bioplastic, Patel).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierce in view of Menceles, Kawamoto, Patel and US 2005/0161463 to Litchman.
Regarding claim 13, the modified Pierce teaches the system of claim 1 but does not teach an open notch in the cap above each outwardly projecting tab.  However, Litchman discloses a cap (10) comprising an open notch (at 20) above an outwardly projecting tab (22) that engages opening (60) on container (50).  One of ordinary skill in the art would have found it obvious to incorporate a notch to the Pierce cap above each tab as suggested by Litchman in order to facilitate movement of the tab.

Response to Arguments
Applicant's arguments filed 11/25/2021 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that the prior art does not teach a medicine pill bottle style container and furthermore does not teach a handheld medicine pill bottle style container.  This is not persuasive because Pierce discloses the container which is meant to be a cup held by the hand(s).  Applicant argues that the prior art does not style container”.  The applicant appears to be arguing for the definition of a medicine pill bottle container and not for the recited term of a “medicine pill bottle style container”.  Applicant further argues that none of the references are handheld.  This is not persuasive because Pierce discloses a cup which is handheld and Menceles discloses the container for small articles such as cosmetics and thus would also be considered handheld.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that Pierce, Menceles, Kawamoto, Pate is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, all are directed to containers using biodegradeable materials.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, modifying the Pierce lid and container to have flattened side regions with tabs and openings as suggested by Menceles would facilitate releasably engaging the lid and container.  Furthermore, the specific biodegradeable materials such as those recited were already known in the art as taught by Kawamoto and Patel to be used in lids and containers.  Simply swapping one known biodegradable material for another known functionally equivalent biodegradable material would be obvious to one of ordinary skill in the art if one wanted to use a different and possibly more cost effective biodegradeable material for the same equivalent function.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/               Examiner, Art Unit 3735